Application by petitioner’s attorney, on behalf of the petitioner, pursuant to article 78 of the Civil Practice Act, for an order to prohibit and restrain respondents from proceeding with the hearing of petitioner’s pending coram nobis application before any Judge of the County Court, Nassau County; and directing respondents to have the issues on such coram nobis application tried before a jury. Application for order of prohibition and mandamus, denied. Nolan, P, J., Beldock, Ughetta, Kleinfeld and Pette, JJ„ concur,